Brock, C.J.,
dissenting: There are two recognized nonconforming uses on this property: one is its commercial nonconformity as a motel and the other is its density nonconformity. The plaintiff’s sole challenge as to nonconforming use is to density; specifically, the *519appropriateness of using the density nonconformity to satisfy the zoning ordinance special exception, which requires a density of one family per two acres. The plaintiff does not argue that the existing nonconforming use of one family per acre will be changed. Rather, the plaintiff argues that Lakeside should not be allowed to satisfy the special exception with this nonconforming density use because the zoning ordinance requires otherwise. In adopting the plaintiff’s argument, the majority holds that a subsequently enacted zoning ordinance may defeat a vested preexisting nonconforming use right as to density. I do not believe that the law supports such a holding.
The majority recognizes that a nonconforming use right is a vested right and is protected under our statutes, previous case law, and the State Constitution. N.H. Const. pt. I, arts. 2 and 12; Town of Hampton v. Brust, 122 N.H. 463, 468, 466 A.2d 458, 460 (1982); RSA 674:19. Once the right to a use is acquired, any zoning ordinance enacted subsequently which would prevent that use is inapplicable to the party having the right to the use. Brust supra. Therefore, Lakeside’s preexisting nonconforming use as to density, of one family per acre, is valid as a vested right that predates the zoning ordinance. See Durham v. White Enterprises, Inc., 115 N.H. 645, 650-51, 348 A.2d 706, 710 (1975). The limitation on nonconforming use rights provides that so long as a party does not substantially change the nature and purpose of the use, it may continue to enjoy that use. Brust supra.
In this case, I believe that the board ruled correctly that Lakeside’s preexisting nonconforming use of the property as to density could validly be applied against the zoning ordinance requirement of a density of one family per two acres. Contrary to the position adopted by the majority, this does not amount to a change in use. The plaintiff concedes that a change from motels to condominiums is permissible because it only results in a change of ownership. Town of Seabrook v. Tra-Sea Corp., 119 N.H. 937, 943, 410 A.2d 240, 243 (1979).
The majority reaches its conclusion by confusing, I believe, the nonconforming density use of the property with its nonconforming commercial use, and compounds the problem by adding a discussion pertinent only to nonconforming structures. The plaintiff does not challenge the motel structure itself, and an analysis of structures, in any event, is irrelevant to a discussion of nonconforming uses.
*520In all other respects, except density, the proposed condominium development meets the special exception requirements. The board’s findings recited numerous detailed assurances, which it received into evidence and incorporated by reference, before concluding that a shift from a nonconforming commercial operation to residences would benefit the area. The board noted that the completed project had to be in compliance with the statements, representations, and descriptions presented by, among others, the architects for the developer as well as pertinent cited portions of the zoning ordinance. The board also made findings that the condominiums would be in harmony with the surrounding area and the orderly development of the Agricultural Rural Residential district, and would not have an adverse effect on the environment, the future development of adjacent lands, or the value of surrounding property. The board’s findings of fact are deemed prima facie lawful, and I find no error by the board or the court that would lead to the contrary position adopted by the majority. Respectfully, therefore, I dissent.